UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JASON WAYNE NAILLIEUX, et al,

                                      Plaintiffs,                     1:18-cv-0889 (BKS/DJS)

v.

UNITED STATES MINT (MONEY),

                                      Defendant.


APPEARANCES:

Jason Wayne Naillieux
Washington, DC 20001
Plaintiff, pro se

Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

       Presently before the Court is Plaintiff’s Amended Complaint filed on September 14,

2018. (Dkt. No. 8). The Amended Complaint was referred to United States Magistrate Judge

Daniel J. Stewart who, on October 1, 2018, issued a Report-Recommendation recommending

that the Amended Complaint be dismissed with prejudice under 28 U.S.C. § 1915 for failure to

state a claim. (Dkt. No. 10). Magistrate Judge Stewart noted that the Amended Complaint “is a

somewhat rambling document that does not specifically identify the particular factual or legal

basis on which Plaintiff seeks relief,” and concluded that it “simply does not set forth a

comprehensible claim for relief.” (Id., at 2). Noting that Plaintiff had previously been provided

with an opportunity to amend, Magistrate Judge Stewart concluded that dismissal with prejudice

was warranted. (Id., at 3). On March 4, 2019, Plaintiff submitted a two-page letter that has been
docketed as “Objections” to the Report-Recommendation. (Dkt. No. 24). 1

         This court reviews de novo those portions of the Magistrate Judge’s findings and

recommendations that have been properly preserved with a specific objection. Petersen v.

Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); Fed. R. Civ. P. 72(b) advisory committee’s

note to 1983 amendment. “A proper objection is one that identifies the specific portions of the

[report-recommendation] that the objector asserts are erroneous and provides a basis for this

assertion.” Kruger v. Virgin Atl. Airways, Ltd., 976 F. Supp. 2d 290, 296 (E.D.N.Y. 2013)

(internal quotation marks omitted). Properly raised objections must be “specific and clearly

aimed at particular findings” in the report. Molefe v. KLM Royal Dutch Airlines, 602 F. Supp. 2d

485, 487 (S.D.N.Y. 2009). “[E]ven a pro se party’s objections to a Report and Recommendation

must be specific and clearly aimed at particular findings in the magistrate’s proposal . . . .”

Machicote v. Ercole, No. 06-CV-13320, 2011 WL 3809920 at *2, 2011 U.S. Dist. LEXIS 95351,

at *4 (S.D.N.Y. Aug. 25, 2011) (citation omitted). Findings and recommendations as to which

there was no properly preserved objection are reviewed for clear error. Id.

         The Court has reviewed Plaintiff’s submission, (Dkt. No. 24), and is unable to decipher

any specific objection to Magistrate Judge Stewart’s determination that the Amended Complaint

“does not set forth a comprehensible claim for relief.” (Dkt. No. 10, at 2). The Court’s review is

therefore for clear error. Having reviewed the Report-Recommendation for clear error and found

none, the Court adopts the Report-Recommendation in its entirety.

         For these reasons, it is hereby

         ORDERED that Magistrate Judge Stewarts’ Report-Recommendation (Dkt. No. 10) is




1
  The Court issued three extensions of the time for filing objections to the Report-Recommendation as a result of
Plaintiff’s changes of address. (Dkt. Nos. 13, 18, 23).



                                                         2
ADOPTED in all respects; and it is further

       ORDERED that Plaintiff’s Amended Complaint be DISMISSED with prejudice, under

28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim; and it is further

       ORDERED that the Clerk serve a copy of this Order on the plaintiff in accordance with

the Local Rules.

       IT IS SO ORDERED.




Dated: March 29, 2019
       Syracuse, New York




                                                   3
